Citation Nr: 0629909	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  99-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for high frequency hearing loss.

2.  Entitlement to a compensable rating for residuals of a 
right eyebrow laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1958, from March 1959 to March 1963, and from April 1963 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a rating decision dated in October 2002 the veteran's 
rating for his service-connected high frequency hearing loss 
was increased from 0 percent to 30 percent, effective 
September 21, 1998.  

This matter was first before the Board in March 2004, at 
which time the case was remanded for additional development, 
including the acquisition of a hearing examination.  The 
report of that examination, which was duly completed in 
November 2004, has been made a part of the record.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by Level VII 
hearing in the right ear and Level II hearing in the left 
ear.

2.  The veteran's scar over the right eyebrow is superficial, 
non-disfiguring, and non-painful, and does not encompass an 
area of 5 or more inches (13 or more centimeters (cm.)) in 
length., or at least one-quarter inch (0.6 cm.) at widest 
part. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral high frequency hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
3.385, 4.85, 4.86.

2.  The criteria for a rating in excess of zero percent for a 
scar over the right eyebrow have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7804 (2001, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Increased Rating for High Frequency Hearing Loss

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric testing at frequencies of 1,000, 
2,000, 3,000 and 4,000 cycles per second.  "Puretone 
threshold average" is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz divided by four.  This 
average is used in all cases (including those in §4.86) to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  

The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The 
horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86(a).  In addition, the provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  As will be apparent from the evidence described 
below, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in 
this appeal.  38 C.F.R. § 4.86

Audiological testing done by VA in November 2004 revealed 
pure tone air conduction thresholds (at 500, 1000, 2000, 
3000, and 4000 Hertz) of 25, 25, 50, 70, and 70 decibels in 
the right ear; and 25, 15, 30, 60, and 65 in the left ear, 
with speech recognition scores of 56 percent in the right ear 
and 88 percent in the left ear.  According to the examiner, 
these findings reveal that the veteran has hearing "within 
normal limits through 1000 Hertz to 2000 Hertz, dropping to a 
moderate to severe sensorineural hearing loss in the right 
ear."  The examiner also advises that the veteran has 
"normal middle ear function bilaterally," and that the 
veteran's "word recognition scores were good for the left 
ear and poor for the right."

The above findings yield a puretone threshold average of 
53.75 for the right ear, and 42.50 in the left ear.  These 
scores correlate to Level VII hearing in the right ear and 
Level II hearing in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  The combination of these two numeric designations 
corresponds to a rating of 10 percent.  See 38 C.F.R. § 4.85, 
Table VII.  Based on this finding a rating in excess of 30 
percent for high frequency hearing loss is not warranted.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86 (2005) for exceptional patterns of hearing impairment.  
However, the November 2004 audiogram shows that the veteran 
does not have a puretone threshold of 55 decibels or more at 
each of the frequencies 1000, 2000, 3000, and 4000 Hertz to 
warrant application of 38 C.F.R. § 4.86(a).  Further, the 
November 2004 audiogram does not demonstrate the requisite 30 
decibels or less at 1000 Hertz and 70 decibel or more at 2000 
Hertz for application of 38 C.F.R. § 4.86(b).  Accordingly, 
there is no basis for a rating higher than the 30 percent 
rating assigned in the October 2002 rating decision.

II.  Increased Rating for Residuals of a Right Eyebrow 
Laceration (Scar)

Prior to August 2002 a rating of 0 percent was assigned for a 
slight scar upon the head, face, or neck; a rating of 10 
percent was assigned for a moderate disfiguring scar on the 
head, face, or neck; a rating of 30 percent was assigned for 
a severe disfiguring scar on the head, face, or neck 
(especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles); and a rating of 50 percent was 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  A rating of 10 percent was also appropriate for 
scars that were superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804(2001).  

As of August 30, 2002, a rating evaluation of 10 percent 
became appropriate for a scar upon the head, face, or neck if 
it consisted of any of the following characteristics of 
disfigurement:

*	Scar 5 or more inches (13 or more centimeters (cm.)) 
in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at 
widest part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.). 
*	Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

A C&P examination done in March 2003 advises that the scar 
above the veteran's right eyebrow is asymptomatic, not 
hypertrophic, and not disfiguring.  A C&P examination done in 
August 2005 revealed that the scar is a 2.9 cm. in length, 
and 0.1 cm. at its greatest width, and is vertically oriented 
just above the right eyebrow.  It is described as slightly 
hypopigmented compared to the surrounding skin in its 
entirety, and is depressed in its entirety about 1 millimeter 
below the surrounding skin.  The examiner reports that the 
scar is not adherent to underlying tissue and is not 
irregular, atrophic, shiny, scaly, or unstable.  The examiner 
also reports the scar is superficial and not deep, and that 
there is no inflammation, edema, or keloid formation.  The 
examiner found no pain on examination of the scar, and no 
induration or inflexibility of the skin.  There was no 
disfigurement caused by the scar, and no limitation of motion 
or function caused by the scar.

Based on the evidence of record, which includes the veteran's 
SMRs, the report from the March 2003 and August 2005 C&P 
examinations, and the veteran's subjective statements in 
support of his claim, the veteran has an asymptomatic, non-
disfiguring, superficial scar above his right eyebrow that is 
neither tender nor painful on objective demonstration, and 
thus did not meet the criteria for a 10 percent evaluation 
prior to August 30, 2002.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7804 (2001).  The scar also does not meet any of 
the 8 characteristics of disfigurement required by current 
schedular standards.  Although it is described as slightly 
hypopigmented, this area of hypopigmentation does not exceed 
six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  Accordingly, a compensable 
evaluation for the scar over the veteran's right eyebrow is 
not warranted.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to his hearing loss or scar, that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in May 2002, August 2003, 
March and November 2004, and July 2005 satisfied the duty to 
notify provisions.  SMRs have been made a part of the file.  
In addition, the veteran has been accorded multiple VA 
examinations for disability evaluation purposes.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  


ORDER

A rating in excess of 30 percent for bilateral high frequency 
hearing loss is denied.

A compensable rating for residuals of a right eyebrow 
laceration is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


